 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT made as of the 1st day of October, 2015.

 

BETWEEN:

 

CYNAPSUS THERAPEUTICS INC.

 

(hereinafter called “Cynapsus”)

 

- and -

 

ANTHONY GIOVINAZZO

 

(hereinafter called the “Executive”)

 

WHEREAS Cynapsus is developing a sublingual thin filmstrip for the acute rescue
of OFF motor symptoms of Parkinson’s disease;

 

AND WHEREAS Cynapsus and the Executive entered into a consulting and advisory
agreement dated as of November 16, 2009 (the “Consulting Agreement”);

 

AND WHEREAS the Consulting Agreement was superseded by an employment agreement
dated as of January 1, 2012 between Cynapsus and the Executive, as amended on
January 1, 2015 and May 13, 2015;

 

AND WHEREAS Cynapsus and the Executive have agreed to further amend the terms of
the employment relationship.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties covenant and agree as follows:

 

Article 1 - DUTIES

 

1.1                      The Executive will continue to be the President and
Chief Executive Officer of Cynapsus and to exercise all of the duties and
responsibilities of such office and to perform such other services as the board
of directors of Cynapsus (the “Board”) may reasonably request the Executive from
time to time. The duties of the Executive shall include, but are not limited to,
ongoing management of the business, corporate strategy, finance, investor and
board relations, merger and acquisition activities and the oversight of the
continued development of Cynapsus’ drug candidate, APL-130277. In addition, the
Executive shall serve in such other capacities, perform such other duties and
exercise such other powers consistent with such activities as may from time to
time be assigned to or vested in him by the Board.

 

 

 

  

1.2                      During his employment hereunder, the Executive shall
devote his full time and attention to the business and affairs of Cynapsus and
shall well and faithfully serve Cynapsus and use his best efforts to promote the
interests and goodwill of Cynapsus. This does not preclude the Executive from
investing in private investment opportunities, it being understood that such
opportunities will take immaterial time commitment, and provided that such
opportunities are not competitive with the business of Cynapsus of the
businesses of any of its key suppliers.

 

1.3                      The Executive hereby confirms his employment with
Cynapsus on the terms and conditions set forth in this Agreement.

 

Article 2 - TERM

 

2.1                      The parties acknowledge that the Executive has already
commenced employment with Cynapsus and that such employment shall continue for
an indefinite term until terminated in accordance with the provisions of this
Agreement.

 

Article 3 - COMPENSATION

 

3.1                      For the performance of his services hereunder and
commencing on October 1, 2015, the Executive shall be paid:

 

(a)          A base salary (the “Base Salary”) of USD$340,000 per annum (or
CAD$455,396 per annum, based on the Bank of Canada USD-CAD noon spot rate of
1.3394 on September 30, 2015), less statutory withholdings, payable to the
Executive in equal instalments on those dates on which Cynapsus normally makes
salary payments to its employees and in accordance with Cynapsus’ regular
practices in that regard.

 

(b)          A discretionary bonus (the “Annual Bonus”), as determined by the
Board, for each year of the Executive’s employment hereunder, in an amount of
50% of the Base Salary, based on the achievement of agreed-upon corporate
objectives. The Annual Bonus may be increased to up to 75% of the Base Salary,
as determined by the Board, based on an overachievement of goals. The Annual
Bonus shall be based on criteria to be approved by the Board, and relayed to the
Executive, which criteria shall reflect the annual corporate goals of Cynapsus
and the role of the Executive in attaining such goals.

 

3.2                         The Executive shall be entitled to annual reviews of
his Base Salary and Annual Bonus or any changes to the bonus plan or other forms
of compensation paid or granted to the Executive by Cynapsus as may be
determined from time to time by the Board. The Base Salary will take into
account the prevailing market conditions and comparative base salaries as well
as changes in Cynapsus’ financial conditions, market capitalization, growth and
corporate size however measured.

 

 - 2 - 

 

 

3.3                        The Executive may be granted options to acquire
common shares in the capital of Cynapsus at the discretion of the Board and
pursuant to the terms and conditions of Cynapsus’ stock option plan (the
“Plan”). Upon a Change of Control (as defined below) of Cynapsus all stock
options will vest immediately upon approval by the Board.

 

Article 4 - EXPENSES

 

4.1                        It is understood and agreed that the Executive will
incur expenses in connection with performing his duties hereunder. Cynapsus will
reimburse the Executive for all expenses reasonably and properly incurred by the
Executive on behalf of Cynapsus provided that the Executive provides to Cynapsus
receipts acceptable to Cynapsus within a reasonable period after they have been
incurred. All expenses shall be incurred in accordance with agreed corporate
policies and budgets.

 

Article 5 - BENEFITS

 

5.1                        During the period of the employment of the Executive
hereunder:

 

(a)          The Executive shall be entitled to five weeks’ vacation per year to
be taken at such times and for such durations as are acceptable to Cynapsus and
the Executive. Up to two weeks’ vacation which if not taken in any year may be
taken in any subsequent year or the Executive shall be entitled to such vacation
pay as may be required pursuant to the Employment Standards Act, 2000 (Ontario).

 

(b)          The Executive shall be eligible to participate in the group
insurance and benefit plan provided to all senior executives of Cynapsus, to the
extent he qualifies for such benefits. The Executive’s insurance and benefit
entitlements shall be subject to and governed by the terms and conditions of the
plan, as amended from time to time.

 

(c)          The Executive shall be entitled, at the cost of Cynapsus, to the
additional benefits set out in Schedule “A” hereto.

 

Article 6 - TERM AND TERMINATION

 

6.1                        Termination with Cause

 

(a)          Cynapsus shall be entitled, in its sole discretion, to terminate
the employment of the Executive hereunder, without notice or payment in lieu of
notice, for Cause (as hereinafter defined). Cynapsus shall have no obligation to
the Executive after the effective date of termination pursuant to this Section
6.1 except for payment of any Base Salary accrued to the date of termination and
any other amounts which have accrued but not yet been paid in accordance with
any benefit plan prior to the date of termination. The Executive shall not be
entitled to receive any bonus in the event of termination pursuant to this
Section 6.1.

 

 - 3 - 

 

  

(b)          For the purposes hereof, “Cause” shall mean:

 

(i)          the continued or habitual failure by the Executive to substantially
perform his duties according to the terms of his employment hereunder (other
than resulting from the Executive’s Disability (as hereinafter defined), after
Cynapsus has given the Executive reasonable written notice of such failure and a
reasonable opportunity to correct the failure and the Executive fails to
substantially remedy the failure;

 

(ii)         the Executive hereinafter does (or causes or permits to be done) or
hereinafter omits (or causes or permits to be omitted) any act or thing that is
materially or significantly harmful or injurious to Cynapsus or any of its
affiliates, monetarily or otherwise;

 

(iii)        the Executive hereinafter engages in any criminal act of
dishonesty, or any reprehensible behaviour or activity, that could have an
adverse effect, either directly or indirectly, on Cynapsus; or

 

(iv)        any regulatory sanction that precludes the Executive from fulfilling
his duties under this Agreement.

 

6.2                       Termination by Cynapsus without Cause

 

(a)          Except as otherwise provided, Cynapsus shall be entitled in its
sole discretion to terminate this Agreement at any time upon 18 months’ notice
to the Executive, or payment in lieu of notice.

 

(b)          Upon termination by Cynapsus in accordance with this Section 6.2,
Cynapsus shall provide the Executive with written notice or payment in lieu
thereof and an amount equal to the average of the Annual Bonus paid to the
Executive in each of the three most recent completed financial years of
Cynapsus, divided by 12 and multiplied by 18 (the “Deemed Annual Bonus”),
together with all amounts which the Executive would have been entitled to during
such period and a continuation of: (i) benefits coverage during such period in
respect of the elements which are permitted to be continued in accordance with
the terms of the benefit plan then in place and applicable laws; and (ii) the
benefits set out in Schedule “A” for a period of 18 months. Cynapsus shall pay
the amount equal to the 18 months of Base Salary on its regular payroll dates or
in a lump sum as of the effective date of termination.

 

 - 4 - 

 

  

6.3                       Termination by the Executive

 

(a)          The Executive shall be entitled in his sole discretion to terminate
this Agreement for any reason whatsoever at any time upon 60 days’ prior written
notice to Cynapsus.

 

(b)          Upon termination by the Executive in accordance with this Section
6.3, Cynapsus shall have no obligation to the Executive after the effective date
of termination except for payment of any Base Salary accrued to the date of
termination, the Deemed Annual Bonus and any other amounts which have accrued
but not yet been paid prior to the date of termination, including any amounts
owing in accordance with any benefit plan and as set out in Schedule “A”.

 

6.4                       Termination by either Party

 

(a)          Either party shall have the right to terminate this Agreement:

 

(i)          if the other party breaches a term of this Agreement and such
breach is not cured within 10 days after the date of written notice; or

 

(ii)         if the other party files an assignment in bankruptcy or a proposal
under the Bankruptcy and Insolvency Act (Canada) or if a petition in bankruptcy
is filed or presented against the other party under the Bankruptcy and
Insolvency Act (Canada) or comparable legislation and such petition is not
discharged within 90 days, or if a receiver is appointed for all or
substantially all of the assets or property of the other party and such
appointment is not contested and the receiver discharged within 30 days.

 

(b)          In the event of termination by the Executive in accordance with
Section 6.4(a)(i) or 6.4(a)(ii), Cynapsus shall pay to the Executive a lump sum
equal to 18 months of Base Salary and the Deemed Annual Bonus, together with all
amounts which the Executive would have been entitled to during such period and a
continuation of: (i) benefits coverage during such period in respect of the
elements which are permitted to be continued in accordance with the terms of the
benefit plan then in place and applicable laws; and (ii) the benefits set out in
Schedule “A” for a period of 18 months.

 

(c)          In the event of termination by Cynapsus in accordance with Section
6.4(a)(i) or 6.4(a)(ii), Cynapsus shall have no obligation to the Executive
after the effective date of termination except for payment of any Base Salary
accrued to the date of termination and any other amounts which have accrued but
not yet been paid prior to the date of termination, including any amounts owing
in accordance with any benefit plan. The Executive shall not be entitled to
receive any bonus in the event of termination by Cynapsus pursuant to Section
6.4(a)(i) or 6.4(a)(ii).

 

 - 5 - 

 

  

6.5                       Change of Control

 

(a)          Upon a Change of Control (as defined below) and for a period of
nine months thereafter, in the event of termination of this Agreement by
Cynapsus, or the purchaser or other third party, as the case may be, other than
for Cause, or by the Executive for Good Reason (as defined below), Cynapsus, or
the purchaser or other third party, as the case may be, shall pay to the
Executive a lump sum equal to 18 months of Base Salary and the Deemed Annual
Bonus, together with all amounts which the Executive would have been entitled to
during such period and a continuation during such period of: (i) benefits
coverage in respect of the elements which are permitted to be continued in
accordance with the terms of the benefit plan then in place and applicable laws;
and (ii) the benefits set out in Schedule “A” in accordance with the terms of
any applicable benefit plan then in place and applicable laws.

 

(b)          For the purposes hereof, “Change of Control” shall mean:

 

(i)          a reorganization, amalgamation or merger, or a plan of arrangement
in connection with any of the foregoing, with respect to which all or
substantially all of the persons who were the beneficial owners of the then
outstanding voting shares of Cynapsus (“Shares”) immediately prior to such
transaction do not, following such transaction, beneficially own, directly or
indirectly, more than 50 percent of the resulting voting shares;

 

(ii)         the acquisition of Shares by a person or group of persons acting in
concert as a result of which the acquiror beneficially owns, directly or
indirectly, 50 percent or more of the Shares then outstanding; or

 

(iii)        the sale to a third party of all or substantially all of the assets
of Cynapsus.

 

(c)          For the purposes hereof, “Good Reason” shall mean an adverse
material change to the terms and conditions of the Executive’s employment
including, but not limited to:

 

(i)          removal from, or re-assignment of, the Executive’s position as set
forth in Section 1.1 without the agreement of the Executive;

 

(ii)         a substantive change in the Executive’s duties as described in
Section 1.1 without the agreement of the Executive;

 

(iii)        a change in the Executive’s reporting relationships, the result of
such change not having a reasonable remedy;

 

(iv)        relocation of the Executive to a location that is more than 60
kilometres from Toronto, Ontario without the agreement of the Executive; or

 

 - 6 - 

 

  

(v)         a breach by Cynapsus, or the purchaser or other third party, as the
case may be, of Section 6.4(a) hereof which is not cured or remedied within the
applicable time periods set forth therein.

 

6.6                       Termination for Death or Disability

 

(a)          In the event of the Executive’s death then this Agreement shall
immediately terminate. In the event of the Disability (as hereinafter defined)
of the Executive, Cynapsus shall have the right to terminate this Agreement upon
written notice given to the Executive while the Disability is continuing, which
termination shall be effective on the date that the notice is given.

 

(b)          In the event of the death or Disability of the Executive, Cynapsus
shall pay to the Executive an amount equal to the Base Salary accrued to the
date of termination and the Deemed Annual Bonus, together with all amounts which
have accrued but not yet been paid prior to the date of termination, including
any amounts owing in accordance with any benefit plan.

 

(c)          For the purposes hereof, “Disability” shall mean that:

 

(i)          the Executive has been and continues to be disabled as a result of
illness, disease or mental or physical disability or for other causes beyond his
control such that he has been unable or unwilling or has failed to perform or
fulfil all or a material portion of his duties or the requirements of his
employment hereunder on a full-time basis for:

 

(A)         a period of 105 consecutive days or more, or

 

(B)         an aggregate of 105 days or more in any 12 month period

 

in the opinion of a qualified medical practitioner who shall be satisfactory to
Cynapsus, acting reasonably; or

 

(ii)         the Executive has been declared by a court of competent
jurisdiction to be mentally incompetent or incapable of managing his affairs.

 

6.7                      Upon termination of this Agreement by either party for
any reason, other than termination by Cynapsus pursuant to Section 6.1 or
Section 6.4(a)(i), the Executive shall have the right to exercise any options
granted by Cynapsus in accordance with the Plan.

 

6.8                      Upon termination of this Agreement by Cynapsus pursuant
to Section 6.1 or Section 6.4(a)(i), any options granted by Cynapsus or any
unexercised portion thereof shall immediately terminate.

 

 - 7 - 

 

  

6.9                       Remedies

 

(a)          The parties confirm that the provisions contained in this Article
6, including the notice and pay in lieu of notice provisions contained therein,
are valid and reasonable and are fair and equitable. The parties agree that upon
any termination of the Executive’s employment by Cynapsus, in accordance with
the provisions of this Agreement, the Executive shall have no action, cause of
action, claim or demand against Cynapsus or any other person as a consequence of
such termination. The Executive further acknowledges and agrees that the
payments and/or notices required pursuant to this Agreement shall be in full
satisfaction of all claims for termination of his employment, including
termination pay and/or severance pay pursuant to the Employment Standards Act,
2000 (Ontario) (as the same may be amended or replaced, from time to time).
Except as otherwise provided in this Article 6, the Executive shall not be
entitled to any further termination or severance payments, damages or other
compensation whatsoever.

 

(b)          As a condition precedent to any payment pursuant to this Article 6,
the Executive agrees to deliver to Cynapsus contemporaneously with any such
payment, a full and final release of and from all actions or claims in
connection therewith in favour of Cynapsus and their respective directors,
officers, employees and agents, in form and substance satisfactory to Cynapsus,
acting reasonably. If the Executive is an officer or director of Cynapsus at the
relevant time of termination of his employment in accordance with the terms
hereof, the Executive agrees that contemporaneously with or as soon as is
practicable after the termination of his employment hereunder for any reason
whatsoever, he will tender his resignation from any position he may hold as an
officer and/or director of Cynapsus.

 

Article 7 - NON-DISCLOSURE, NON-SOLICITATION AND NON-COMPETITION AGREEMENT

 

7.1                      The Executive has entered into a Non-Disclosure,
Non-Solicitation and Non-Competition Agreement in substantially the same form
entered into between Cynapsus and its other senior officers.

 

7.2                      The Executive acknowledges and agrees that the
employment relationship will be governed by this Agreement and the standards and
terms established by Cynapsus’ policies as they are amended from time to time.
The Executive agrees to comply with the terms of Cynapsus’ current and future
policies so long as they are not inconsistent with the provisions of this
Agreement. In the event Cynapsus’ policies or procedures are in conflict with
this Agreement the terms of this Agreement shall prevail.

 

Article 8

 

8.1                      The Executive acknowledges and agrees that the increase
in the amount of the Executive’s Base Salary constitutes new and additional
consideration in favour of the Executive in connection with the execution and
delivery of this Agreement by the Executive.

 

 - 8 - 

 

  

Article 9 - NOTICES

 

9.1                      Any notice required or permitted to be given to the
Executive shall be sufficiently given if delivered to the Executive personally
or if mailed by registered mail to the Executive’s address last known to
Cynapsus or by e-mail at AJG@cynapsus.ca.

 

9.2                      Any notice required or permitted to be given to
Cynapsus shall be sufficiently given if mailed by registered mail to Cynapsus’
head office at its address last known to the Executive.

 

Article 10 - GENERAL

 

10.1                      Severability

 

In the event that any provision or part of this Agreement shall be deemed void
or invalid by a court of competent jurisdiction, the remaining provisions or
parts shall be and remain in full force and effect.

 

10.2                      Binding Effect; Assignment

 

This Agreement shall enure to the benefit of, and be binding on, the parties and
their respective heirs, administrators, executors, successors and permitted
assigns. Cynapsus shall have the right to assign this Agreement to any successor
(whether direct or indirect, by purchase, amalgamation, arrangement, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of Cynapsus provided that such entity assumes all obligations of Cynapsus
hereunder. The Executive shall not assign or transfer, whether absolutely, by
way of security or otherwise, all or any part of the Executive’s rights or
obligations under this Agreement.

 

10.3                      Entire Agreement

 

This Agreement, together with the Non-Disclosure, Non-Solicitation and
Non-Competition Agreement dated November 16, 2009, constitutes the entire
agreement between the parties with respect to the employment and appointment of
the Executive and any and all other previous agreements, written or oral,
express or implied, between the parties or on their behalf, relating to the
employment and appointment of the Executive by Cynapsus, including but not
limited to any previous Consulting Agreements between the Executive and
Cynapsus, are hereby terminated and cancelled and each of the parties releases
and forever discharges the other of and from all manner of actions, causes of
action, claims and demands whatsoever, under or in respect of any such
agreements so terminated and cancelled.

 

10.4                      Modification and Waiver

 

Any modification to this Agreement must be in writing and signed by the parties
or it shall have no effect and shall be void. No waiver of any breach or default
hereunder shall be considered valid unless in writing, and no such waiver shall
be deemed a waiver of any subsequent breach or default of the same or similar
nature.

 

 - 9 - 

 

  

10.5                      Headings

 

The headings used in this Agreement are for convenience only and are not to be
construed in any way as additions to or limitations of the covenants and
agreements contained in it.

 

10.6                      Governing Law

 

This Agreement shall be construed in accordance with the laws of the Province of
Ontario.

 

10.7                      Time of Essence

 

Time shall be of the essence of this Agreement.

 

10.8                      Currency

 

All amounts payable pursuant to this Agreement are expressed in and shall be
paid in Canadian currency.

 

10.9                      Legal Advice

 

The Executive acknowledges that he has had an opportunity to seek independent
legal advice prior to their execution of this Agreement. The Executive
acknowledges that he has sought and obtained such independent advice, or has
declined seeking such advice, despite having been given the opportunity to do
so.

 

10.10                    Counterparts

 

This Agreement may be signed in one or more counterparts, each of which so
signed shall be deemed to be an original, and such counterparts together shall
constitute one and the same instrument. Notwithstanding the date of execution or
transmission of any counterpart, each counterpart shall be deemed to have the
effective date first written above.

 

[Signature Page Follows]

 

 - 10 - 

 

  

IN WITNESS WHEREOF this Agreement has been executed by the parties as of the
date first written above.

 

SIGNED, SEALED & DELIVERED      )   in the presence of:      )          )    
     )          )   /s/ Susan Thompson      ) /s/ Anthony Giovinazzo Witness  
ANTHONY GIOVINAZZO           CYNAPSUS THERAPEUTICS INC.             Per: /s/
Anthony Giovinazzo       Authorized Signing Officer             Per:   s/ Andrew
Williams       Authorized Signing Officer

 

 - 11 - 

 

  

SCHEDULE “A”

 

Additional Benefits

 

The Executive will be entitled to receive the following additional benefits:

 

1.Life insurance coverage in the amount of $1,500,000 as part of an “extended
health” benefits plan failing which Cynapsus agrees to pay the current monthly
premium of $864 per month in respect of the Executive’s existing life insurance
policy.

 

2.Car allowance in the amount of $1,000 per month and reimbursement for related
expenses, including gas and insurance.

 

3.Six personal days, with pay, including sick days.

 

 

 

 

